*557ORDER
The Disciplinary Review Board on December 19, 1996, having filed with the Court its decision concluding that NICHOLAS G. SKOKOS of ASBURY PARK, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.1 (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4 (failure to communicate) by failing to act promptly in concluding the sale of a restaurant business for his client, and good cause appearing;
It is ORDERED that NICHOLAS G. SKOKOS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.